RENDERED: JANUARY 15, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1880-MR

BRADLEY SHANE WILSON                                                 APPELLANT


                 APPEAL FROM METCALFE CIRCUIT COURT
v.               HONORABLE JOHN T. ALEXANDER, JUDGE
                         ACTION NO. 18-CR-00002


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                      OPINION
                                     AFFIRMING

                                     ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

COMBS, JUDGE: This is a criminal case in which the appellant, Bradley Shane

Wilson (Wilson), appeals from the denial of his motion to suppress. Finding no

error after our review, we affirm.

             On September 10, 2019, Wilson entered a conditional guilty plea to

operating a motor vehicle while under the influence of alcohol which impairs one’s

driving ability, fourth offense, reserving his right to appeal. On November 27,
2019, the trial court entered final judgment sentencing Wilson to two years’

imprisonment: a 120-day alternative sentence to be served with the remaining

period of confinement to be probated for five years subject to Wilson’s compliance

with the conditions of his supervised probation.

              Wilson appeals from the trial court’s order of November 2, 2018,

denying his motion to suppress, which provides as follows in relevant part:

                 This case involves a traffic stop initiated by Officer
              Robertson on October 17, 2017, in Metcalfe County,
              Kentucky. Both parties concur that the stop was
              premised on information transmitted through a phone call
              regarding a person later identified as the Defendant, who
              appeared to be under the influence of and impaired by
              alcohol. The issue is whether the stop was a
              constitutionally permissible one.

              ...

              At the hearing in this case, Officer Robertson testified
              that he was informed by Edmonton Police Chief Delaney
              Wilson that an individual driving a white Pontiac was
              “possibly under the influence.” The Defendant was
              identified by name, and was personally known to Officer
              Robertson. In addition to this testimony, the Court heard
              a recording of the telephone call from a Metcalfe County
              Schools employee,[1] who identified herself, gave the

1
  As set forth at pages 1-2 of the Commonwealth’s brief, the caller identified herself as Jamie
Howard at Edmonton Elementary and asked if dispatch could run a plate for her. Asked what
was going on, Ms. Howard told dispatch that “Well, I think Chris [an individual at the school]
has a meeting and he must think, that, uh, maybe the parent is drinking.” Ms. Howard explained
that she went out to get the parent’s license plate and wanted to be sure she ran the right one.
Dispatch asked Ms. Howard if she knew the identity of the parent, and Ms. Howard responded,
“Maybe it’s a Wilson. I think the last name might be Wilson.” At the hearing, Officer
Robertson confirmed that a woman named Jamie Howard works at the school. Officer
Robertson knew who she was but did not know her personally.

                                              -2-
             license plate number of the car, and gave the suspected
             driver’s last name. The substance of the report was that
             another person (“Chris”) at the school was in a meeting
             with the suspect and thought he had been drinking
             alcohol. He was later seen getting into a vehicle and
             leaving the school.

                   The dispatcher indicated that she would give the
             information to the chief of police. Subsequently, Chief
             Wilson contacted Officer Robertson, who made the
             traffic stop. [The trial court noted that Chief Wilson
             presumably did some investigation, because he provided
             the Defendant’s full name and a complete description of
             the vehicle to the officer.] According to the testimony,
             Officer Robertson passed the Defendant going in the
             opposite direction, recognized him, and made a stop on
             the basis of the information relayed by Chief Wilson.
             According to the testimony, the decision to stop the
             vehicle was based solely on Officer Robertson’s
             determination that the vehicle was the one referred to by
             the caller. He did not recall seeing anything that would
             have justified a traffic stop independently of the
             information provided in the call.

             The trial court determined that the initial caller’s identity was readily

ascertainable and that she was a “citizen informant” not an anonymous tipster. The

information provided by the initial caller included an expression of suspicion of

possibly illegal conduct -- as well as a vehicle number and a last name.

Additionally, the Chief of Police was not an anonymous tipster. The court

explained that the “calls and the verification of the information given therein

provided a reasonable and articulable basis for the stop of the Defendant’s car.”

The court denied the motion to suppress, having concluded that “[t]he tip and the


                                          -3-
surrounding circumstances, in toto, provided reasonable suspicion for the traffic

stop.”

             Wilson appeals. In Baltimore v. Commonwealth, 119 S.W.3d 532,

537 (Ky. App. 2003), this Court explained as follows:

                    There are three types of interaction between police
             and citizens: consensual encounters, temporary
             detentions generally referred to as Terry stops, and
             arrests. The protection against search and seizure
             provided by the Fourth Amendment to the United States
             Constitution applies only to the latter two types.
             Generally, under the Fourth Amendment, an official
             seizure of a person must be supported by probable cause,
             even if no formal arrest of the person is made. However,
             there are various narrow exceptions based on the extent
             and type of intrusion of personal liberty and the
             government interest involved. In the seminal case of
             Terry v. Ohio, [392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d
889 (1968),] the Supreme Court held that a brief
             investigative stop, detention and frisk for weapons short
             of a traditional arrest based on reasonable suspicion does
             not violate the Fourth Amendment.

             Our standard of review of a trial court’s order denying a suppression

motion is that of “clearly erroneous” with respect to factual findings. We review

de novo the legal question of whether there was a reasonable suspicion to stop.

Commonwealth v. Banks, 68 S.W.3d 347, 349 (Ky. 2001).

             In the case before us, Wilson does not take issue with the trial court’s

findings of fact. But he contends that the trial court’s ruling was incorrect as a

matter of law. The question that Wilson presents on appeal is “whether Howard’s


                                          -4-
report objectively established a sufficient reason to justify a temporary

investigative stop of the driver[?]”

             Wilson contends that the trial court erred in focusing on the implied

reliability of the informant, Ms. Howard, rather than the unknown credibility of

Chris. He relies upon an unpublished decision from Washington State. Wilson

argues that “a quantum leap was made in inferring that [he] was too impaired to be

driving. [And that] [t]he mere fact that someone has consumed alcohol . . . does not

mean his operation of a motor vehicle becomes illegal.” Wilson cites case law

from various other states along with a Kentucky case, Haste v. Kentucky

Unemployment Ins. Comm’n, 673 S.W.2d 740 (Ky. App. 1984), which involved

the sufficiency of the evidence in a claim for unemployment benefits. We find his

reliance on these cases to be unpersuasive and inapposite with respect to the case

before us.

             In Hampton v. Commonwealth, 231 S.W.3d 740, 744-45 (Ky. 2007),

cited by the trial court, our Supreme Court held that:

                    Officers must have a reasonable and articulable
             suspicion that a crime is occurring before they may
             perform a temporary investigative stop of a person . . .
             driving a car. Delaware v. Prouse, 440 U.S. 648, 663, 99
S. Ct. 1391, 1401, 59 L. Ed. 2d 660, 673 (1979). Whether
             the information the police have is sufficient to give rise
             to such a suspicion is evaluated under the totality of the
             circumstances. Illinois v. Gates, 462 U.S. 213, 241-42,
             103 S. Ct. 2317, 2334, 76 L. Ed. 2d 527 (1983). . . .
             ...

                                         -5-
               . . . A truly anonymous tip must bear some increased
               indicia of reliability such as independent verification
               before the police may rely on it. . . .

               ...

                      Citizen informants are tipsters who have face-to-
               face contact with the police or whose identity may be
               readily ascertained. Their tips “are generally competent
               to support a finding of reasonable suspicion (and in some
               cases, probable cause) whereas the same tip from a truly
               anonymous source would likely not have supported such
               a finding.” Commonwealth v. Kelly, 180 S.W.3d 474,
               478 (Ky. 2005).

               In the case before us, the trial court determined that the identity of the

original caller was readily ascertainable and that she was a citizen informant rather

than an anonymous tipster. The information that she provided included a valid

suspicion of possibly illegal conduct, a license plate number and a last name,2 all of

which were indicia of reliability. As the trial court also observed, the Chief of

Police “was clearly not an anonymous tipster.” The trial court concluded that

“[t]hese calls and the verification given therein provide a reasonable articulable

basis for the stop of the Defendant’s car.”

               We wholly agree with the analysis of the trial court. It properly

considered the totality of the circumstances in concluding that the “tip and its




2
 We note that that the caller provided more than just a last name. She also identified the person
as a parent at the school.

                                               -6-
surrounding circumstances, in toto, provided reasonable suspicion for the traffic

stop.”

             Accordingly, we affirm.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Johnny W. Bell                            Daniel Cameron
Glasgow, Kentucky                         Attorney General of Kentucky
                                          Frankfort, Kentucky

                                          Mark D. Barry
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -7-